15 N.Y.3d 857 (2010)
In the Matter of JUNIOR COLLINS, Appellant,
v.
J.F. BELLNIER, Respondent.
Motion No: 2010-1086.
Court of Appeals of New York.
Submitted September 20, 2010.
Decided October 14, 2010.
Motion to vacate this Court's August 24, 2010 dismissal order granted [see 15 NY3d 801 (2010)]. On the Court's own motion, appeal transferred, without costs, to the Appellate Division, Third Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of *858 a statutory provision are involved (NY Const, art VI, § 3[b][2]; § 5[b]; CPLR 5601[b][2]).